The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, AR  72201-1094
Dear Mr. McCuen:
This is in response to your request for an opinion on whether the Arkansas Justice Building Commission or the Capitol Parking Control Committee holds the responsibility for setting parking rules and regulations, issuing parking places and maintaining the parking lots adjacent to the Justice Building.
It is my opinion that these responsibilities are exercisable by the Capitol Parking Control Committee.
A.C.A. 22-3-401 et seq. establishes the Capitol Parking Control Committee and sets out its duties.  A.C.A. 22-3-406 provides that the Committee shall:  . . . establish rules and regulations and shall amend or change them from time to time as deemed necessary in the following manner:
    (1)  Establish maximum speed limits for motor vehicles traveling upon the regulated streets and drives;
    (2)  Direct the flow of traffic on the regulated streets and drives;
    (3)  Prohibit the parking, during normal business hours, of motor vehicles on the regulated streets and drives;
    (4)  Establish or assign parking spaces that shall be available for use as designated by the various offices or persons working in the State Capitol Building or in any of the other buildings on the State Capitol grounds and regulate parking by elected officials in the spaces set aside for that purpose; and
    (5)  Do all other things reasonable and necessary to properly regulate and control the flow of traffic on the State Capitol grounds and to provide parking facilities for use by the public on the grounds.
"State Capitol grounds" is defined at A.C.A. 22-3-402 as "all property owned by the State of Arkansas within the Capitol Zoning District as defined in A.C.A. 22-3-302."  The Capitol Zoning District clearly includes the parking spaces adjacent to the Justice Building.  See A.C.A. 22-3-302.
Nowhere in the subchapter creating the Arkansas Justice Building Commission is that Commission given authority over parking spaces.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.